Citation Nr: 0015690	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1959 to May 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  



REMAND

The record reflects that the veteran died in August 1993.  At 
that time, he was 52 years old and had no service-connected 
disability.  

The veteran's Certificate of the Death indicates that the 
immediate cause of the veteran's death was metastatic colon 
carcinoma, the onset of which was not listed on the death 
certificate.  No other significant conditions contributing to 
death were identified.  

The appellant asserts that the veteran had a prostatic 
malignancy due to exposure to Agent Orange during service 
which caused him to develop colon cancer.  

A review of the veteran's service medical records shows that 
the veteran underwent incision and drainage of a perirectal 
abscess in December 1977.  The records are negative, however, 
for complaints, findings or diagnosis prostate cancer or any 
prostate-related disorder.  

The post-service medical evidence  includes records from 
Thomas P. Moore, M.D. showing that the veteran underwent a 
computerized tomography (CT) of the abdomen in December 1991.  
The prostate gland appeared enlarged and could not be 
separated by fascial planes from the side walls of the 
pelvis.  Dr. Moore thought there was a prostate enlargement 
and he "would entertain the possibility of prostatic 
malignancy with extension outside the capsule."  Dr. Moore 
did not know the location of the colon cancer or where any 
resection might have been performed, but felt that, "Perhaps 
this is invasion from residual cancer of the colon or perhaps 
it is abundant scar tissue in the operative site.  

The veteran underwent another CT of the abdomen in February 
1992.  The prostate was mildly lobulated and enlarged.  The 
lateral margins of the prostate could not be separated from 
pelvic walls and Dr. Moore, "...would be very suspicious of 
prostatic malignancy with extension outside the capsule."  

In addition, the Board notes that the veteran underwent 
surgery for adenocarcinoma of the colon in late 1991, less 
than 6 years after service.  The pathology report prepared at 
the Naval Hospital at Camp Lejeune noted that the Accession 
Number was that of S91-5435.  The microscopic diagnosis 
included that of poorly differentiated adenocarcinoma of the 
large bowel with penetration of into the mesenteric fat and 
metastasis to five regional lymph nodes. (Duke's C).  It was 
noted that the findings included that of an area of the cecum 
that had a large fungating mass which was approximately 8 cm. 
in diameter and grossly was seen to protrude through the 
bowel wall and into the mesenteric fat.  

At the outset, the Board notes that, at this time, it does 
not make any determination as to whether the appellant has 
submitted a well-grounded claim of service connection for the 
cause of the veteran's death.  The Board further notes that, 
even in claims that are not well grounded, the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the appellant asserts that the veteran's death 
was a direct result of his service-connected disability.  

In light of Dr. Moore's opinion, the Board finds that an 
effort should be made to obtain additional medical records 
referable to treatment received by the veteran immediately 
following his service retirement in 1986.  In addition, the 
RO should also attempt to obtain the records pertaining any 
treatment or hospitalization rendered the veteran prior to 
his demise in early 1993.  

These records must be obtained in order to complete the 
appellant's application for her service connection claim.  
Robinette.  In addition, the appellant should be asked if she 
wishes to provide a further medical evidence in order to 
support her assertions that the veteran was suffering from 
prostate cancer which might have contributed to the veteran's 
death.  The appellant should be instructed by the RO of her 
obligation to submit the necessary medical evidence to show 
that a service-connected disability either caused or 
contributed material or substantially in producing or 
accelerating the veteran's demise.  

Further action with respect to the claim for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, will be deferred pending of the requested 
development.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant for assistance 
in order to request copies of all 
clinical records referable to treatment 
rendered the veteran prior to his demise.  
This should include any medical records 
for the period immediately following his 
retirement from service.  Copies of all 
medical records for period from November 
1991 to the veteran's death should be 
obtained.  This should include any 
pathological report or opinion regarding 
the nature and extent of the veteran's 
tumor.  The appellant also must be 
instructed of her obligation to submit 
all medical evidence that tends to 
support her assertions that the veteran 
had a service-connected disability which 
either caused or contributed in producing 
or accelerating the veteran's death.  
Copies of all records should be 
associated with the claims file.  

2.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




